Citation Nr: 1703629	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2014, and in excess of 70 percent thereafter.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a back disability, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a neck disability, to include as due to herbicide exposure.  

5.  Entitlement to service connection for a bilateral foot disability, to include as due to herbicide exposure.  

6.  Entitlement to service connection for a bilateral hip disability, to include as due to herbicide exposure.  

7.  Entitlement to service connection for chemical burns over the body and pimples, to include as due to herbicide exposure.  

8.  Entitlement to service connection for pain, pressure, burning, tenderness and aching in the head, to include as due to herbicide exposure and/or traumatic brain injury.

9.  Entitlement to service connection for neurological damage manifested by numbness in the toes, to include as due to herbicide exposure.  

10.  Whether the reduction in the appellant's Department of Veterans Affairs disability compensation due to his incarceration is proper.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to November 1969.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating effective September 18, 2009, and denied service connection for shoulder, back, neck, foot, and hip disabilities, as well as chemical burns over the body and pimples; pain, pressure, burning, tenderness and aching in head; and numbness in the toes.  

The appellant perfected an appeal of the initial rating assigned by the RO for his service-connected PTSD.  In an August 2014 decision, the Board granted an initial 50 percent rating for PTSD.  In addition, the Board remanded the service connection issues addressed in the August 2010 rating decision for the issuance of a Statement of the Case, noting that the appellant had submitted a notice of disagreement with those issues in September 2010.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the Board's remand directives, in February 2016, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case addressing these issues, and the appellant perfected an appeal via his submission of a VA Form 9 in March 2016. 

The appellant appealed the Board's August 2014 decision to the U.S. Court of Appeals for Veterans Claims.  In a March 2016 memorandum decision, the Court vacated that portion of the Board's August 2014 decision which denied an initial rating in excess of 50 percent for PTSD and remanded the matter for readjudication.  

In addition, during the pendency of his appeal at the Court, the appellant continued to pursue additional claims at the RO.  In a June 2015 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective September 16, 2014.  Thus, the Board has recharacterized the issue on appeal as set forth above.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In an August 2010 letter, the RO advised the appellant that, in light of his incarceration for conviction of a felony, 38 C.F.R. § 3.655 required a reduction in his compensation rate.  The appellant submitted a notice of disagreement with the RO's determination, and in July 2016, the RO issued a Statement of the Case addressing the matter.  The appellant perfected a timely appeal via his submission of a VA Form 9 in September 2016.  

It is noted that, before the Court, the appellant argued that the August 2014 decision did not address his concern regarding whether he was entitled to a hearing despite his incarceration.  In its March 2016 memorandum decision, the Court held that the Board failed to provide adequate reasons or bases "when it failed to discuss the opportunity for [the appellant] to attend a Board hearing."  In accordance with the Court's memorandum decision, in an August 2016 letter, the Board offered the appellant the opportunity to attend a hearing in connection with his appeal.  Nevertheless, in September 2016 statements, the appellant responded that he did not wish to attend a hearing and asked that his case be forwarded to the Board.  

The Board notes that, in a June 2015 rating decision, the RO denied service connection for a traumatic brain injury.  Although the appellant was notified of the RO's determination and his appellate rights in a June 2015 letter which included a VA Form 21-0958 for purposes of filing a notice of disagreement, the appellant did not return that form within the applicable time period.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014); 38 C.F.R. § 20.201(a) (2016) (providing that VA will not accept an expression of dissatisfaction or disagreement in any format other than the prescribed form).  In October 2016 written arguments, however, the appellant's representative requested that, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board should consider traumatic brain injury as part and parcel of his claim of service connection for pain, pressure, burning, tenderness and aching in the head, to include as due to herbicide exposure and/or traumatic brain injury.  As the RO has considered the issue below, there is no prejudice to the appellant in granting his request.  Thus, the Board has recharacterized the issue on appeal as set forth above.  

The issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2014, and in excess of 70 percent thereafter is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current bilateral shoulder disorder that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure. 

2.  The Veteran does not have a current back disorder that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure. 

3.  The Veteran does not have a current neck disorder that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure. 

4.  The Veteran does not have a current bilateral foot disorder that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure. 

5.  The Veteran does not have a current bilateral hip disorder that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure. 

6.  The Veteran does not have a current chemical burns over the body and pimples that manifested in service or within one year thereafter or that are otherwise related to his military service, to include herbicide exposure. 

7.  The Veteran does not have a current disorder manifested by pain, pressure, tenderness, and aching in the head that manifested in service or within one year thereafter or that is otherwise related to his military service, to include a traumatic brain injury therein.

8.  The Veteran does not have a current neurological damage with numbness in the toes that manifested in service or within one year thereafter or that is otherwise related to his military service, to include herbicide exposure.

9.  As a result of his conviction of multiple felonies in December 1998, the appellant was incarcerated and sentenced to three consecutive life terms.

10.  The appellant was awarded VA compensation at a rate in excess of 10 percent, effective September 18, 2009, but his payments were reduced to the 10 percent rate from the original effective date in light of his incarceration.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A back disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A neck disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A bilateral foot disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  A bilateral hip disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Chemical burns over the body and pimples were not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  A disability manifested by pain, pressure, burning, tenderness and aching in the head, to include a traumatic brain injury, was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  Neurological damage manifested by numbness in the toes was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

9.  The reduction of the payment of the appellant's disability compensation benefits in light of his incarceration is proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2010  and April 2010 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available post-service medical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2016).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the appellant has not been afforded a VA medical examination in connection with each of his claims of service connection, given the evidence of record, the Board finds that one is not necessary.  The Board has considered the June 2014 arguments from the appellant's representative to the effect that examinations are necessary with respect to each of his service connection claims, as the appellant is legally presumed to have been exposed to Agent Orange and because he "has presented competent lay evidence regarding the existence of his persistent and recurrent symptoms for each claim."  Although the appellant is legally presumed to have been exposed to Agent Orange in Vietnam, and although he is a combat Veteran entitled to the legal presumptions set forth in 38 U.S.C.A. § 1154(b), as set forth in more detail below, the Board has concluded that there is no credible evidence suggesting a nexus between any of his claimed disabilities and his active service or any incident therein, including presumed herbicide exposure, nor is there credible evidence of continuity of symptomatology since service.  Moreover, the appellant has not been diagnosed as having any of the Agent Orange presumptive diseases, and he has not contended otherwise.  The Federal Circuit has held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a veteran's mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010).  Under these circumstances, an examination is not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records show that he reported having a history of recurrent back pain at his April 1968 military induction medical examination.  However, his spine was normal on clinical evaluation.  

The appellant's service treatment records are entirely negative for complaints or abnormalities pertaining to the shoulders, back, neck, feet, hips, skin, and head.  

At his November 1969 military separation medical examination, the appellant's head, neck, upper and lower extremities, feet, spine, musculoskeletal, and neurologic systems were examined and affirmatively determined to be normal.  The appellant's skin was also examined and determined to be normal, except for a scar on the knuckle of his right hand and a vaccination scar on his upper left arm.   

The appellant's DD Form 214 shows that he in the recipient of a Combat Action Ribbon.  In February 2010, the service department also confirmed that the appellant had served in the Republic of Vietnam from October 1968 to October 1969.  

The post-service record on appeal indicates that the appellant was incarcerated in December 1998 following his conviction of multiple felonies for which he received three consecutive life terms.  

The available post-service clinical evidence includes treatment records from the Florida Department of Corrections dated from 1998 to 2014.  In pertinent part, these records show that, in December 1998 and January 1999, the appellant underwent an intake medical examination during which it was noted that his general health was good.  At that time, he reported having an inguinal hernia repair in 1989 and a back injury in a 1975 motor vehicle accident, but he denied any other significant medical history.  Notably, he reported neither a blast injury nor a crush injury to his feet in service, nor did he report other orthopedic or skin injuries.  If fact, at that time, the appellant specifically denied having or ever having had foot trouble, frequent or severe headaches, and skin disease.  He complained of low back pain and unspecified joint pain.  No other pertinent medical history was noted.  The appellant's head, neck, scalp, upper and lower extremities, skin, spine, musculoskeletal system, and neurologic systems were examined and affirmatively determined to be normal.  The diagnoses were multiple joint pain and low back pain.  The appellant was issued a lower bunk pass.  In January 2000, the appellant requested a renewal of his lower bunk pass, claiming that he was unable to access a top bunk due to a history of joint pains and back problems.  

In January 2001 and January 2002, the appellant again completed medical history reports in which he again denied having or ever having had foot trouble, frequent or severe headaches, and skin disease.  He again reported a history of a back injury.  The appellant underwent another physical examination in January 2003.  At that time, his head, neck, scalp, upper and lower extremities, spine, musculoskeletal system, skin, neurologic system, and peripheral vascular system were examined and determined to be normal.  

In January 2004, the appellant was referred to a dermatologist to rule out basal cell carcinoma in a small growth on his temple.  A biopsy showed benign seborrheic keratosis.  In February 2007, the appellant reported a history of Agent Orange exposure in Vietnam.  An examination showed a .5 centimeter papule on his chest.  The assessments included complaints of a healed scar on the chest secondary to Agent Orange.  In January 2008, the appellant sought treatment for lower lumbar and hip pain, which he indicated had been present since December 2007.  He also complained of bilateral large toe pain for the past year.  In March 2008, the appellant sought treatment for low back pain.  X-ray studies of the lumbar spine were normal.  Also in March 2008, the appellant claimed to have had constant low back, hip, and neck pain for more than one year.  In June 2008, the appellant reported that his low back pain dated back more than 30 years.  In December 2009, the appellant elaborated that his back and neck pain had been present since a car accident in 1976.

In September 2009, the appellant submitted a claim of service connection for PTSD as well as unspecified disabilities, which he claimed were due to Agent Orange exposure.  In subsequent statements, the appellant generally asserted in non-specific terms that he suffered from joint, muscle, and nerve pain as well as a skin condition secondary to Agent Orange exposure.  The RO interpreted the appellant's various written submissions as claims for service connection of numbness in the toes, pain/pressure/burning/tenderness/aching in the head, chemical burns and pimples, neck pain, back pain, bilateral shoulder pain, bilateral hip pain, and bilateral foot pain due to herbicide exposure. 

During a VA PTSD examination in August 2010, the appellant's complaints included lumbar disc disease with right sciatica, cervical disc disease, and tension headaches.  He also indicated that it was his belief that he had been exposed to Agent Orange on several occasions in service which had caused past skin eruptions.  

Additional clinical records from the Florida Department of Corrections show that, in March 2012, the appellant claimed that his back and foot pain had been been present since 1969.  In July 2012, the appellant requested referral to a specialist due to a history of being exposed to Agent Orange.  In July 2013, the appellant claimed that he had had pain, numbness, and burning in both of his feet for the past 30 years as a result of having been exposed to Agent Orange.  He was prescribed athlete's foot cream.  

During a VA diabetes mellitus examination in May 2014, the examiner noted that the appellant had been diagnosed as having diabetes mellitus in 2013.  The appellant also claimed that he had had numbness in his feet for the past 30 years.  The examiner noted, however, that the appellant currently exhibited no complications of diabetes mellitus, and peripheral neuropathy was not diagnosed.  

In a July 2014 statement, the appellant claimed that, during his service in Vietnam, a wooden case of grenades fell on his feet, specifically his big toes.  He claimed that he had been treated by a medical corpsman who told him that nothing was broken and that it was only bruised.  The appellant also claimed that, despite the passage of time, the joints in his feet remained tender and swollen.  

In a September 2014 statement, the appellant claimed that his right and left feet had been "smashed" when a heavy wooden box of grenades fell on them in Vietnam.  He claimed that he had been preparing to go on a combat operation at the time and that the injury had not appeared severe enough to require medical attention beyond "a nurse check up."  Over the years, however, he indicated that the impact area had become swollen and very painful.  

In statements submitted in connection with his appeal, the appellant claimed that he was sprayed with a chemical during his tour of duty in Vietnam and developed a rash, burning, and stinging all over his body.  He claimed that he sought treatment from a military physician who told him to shower several times a day and stay out of the sun and the condition would resolve.  He claimed that he suffered from shoulder pain, which could be from all of the weight from the radio pack he carried.  He also claimed that his back, neck, and foot problems could be from military combat related pressures or things falling on various parts of his body.  

In May 2015, the appellant was afforded a VA medical examination at which he claimed that he had sustained an acute concussion and traumatic brain injury in May 1969 when he was knocked to the ground from an exploded mine at close distance.  He claimed that he had sustained a very brief loss of consciousness, no loss of memory, and subsequent dizziness, dazed sensorium, and a headache.  He claimed that he "started having headaches sometime in Vietnam," but the examiner noted that it was unclear how those reported headaches were specifically associated with the reported mild brief concussion inasmuch the appellant was uncertain of his tension headache history and other factors which might have contributed to his reported mild recurrent headaches, such as emotional stress, referred neck pain, and bruxism.  The examiner also noted that the appellant exhibited no other typical chronic post-concussion symptoms, nor did he exhibit impairments in cognitive functioning, judgment, social interactions, orientation, motor activity, visual spatial orientation, communication, or neurobehavioral effects.  

In a May 2015 medical opinion, the examiner indicated that it was less likely than not that the appellant had a traumatic brain injury as a result of the reported in-service concussion.  He explained that, although the appellant had cited an acute concussion in Vietnam as well as chronic tension headaches over time, the medical records after the reported injury did not reflect a notable headache disorder nor did the record contain medically consistent information which would tie his active duty blast exposure to his current headaches.  Under these circumstances, the examiner concluded that it is less likely than not that the appellant has a current or interval traumatic brain injury which is or was related to his cited acute concussion on a combat patrol in Vietnam.  

At a VA PTSD examination in June 2015, the examiner noted that the records contained in the appellant's VA claims folder contained no evidence that the appellant had a traumatic brain injury diagnosis.  


I.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for disabilities of the bilateral shoulders, back, neck, bilateral feet, and bilateral hips, as well as chemical burns over the body and pimples; a disability manifested by pain, pressure, burning, tenderness and aching in the head, to include as due to a traumatic brain injury; and neurological damage manifested by numbness in the toes.  

The appellant has advanced several theories of entitlement.  He initially theorized that his claimed disabilities had been incurred in service as a result of his presumed exposure to Agent Orange in Vietnam.  More recently, the appellant has contended that his claimed shoulder disabilities could be the result of carrying a radio pack, that his claimed back, neck, and foot problems could be from military combat-related pressures or things falling on various parts of his body, and that he sustained a traumatic brain injury in a blast.  

As set forth above, the appellant's service treatment records are entirely silent for complaints or findings of shoulder, back, neck, foot, or hip injuries or disabilities or for head, skin, or neurological injuries or disabilities, including chemical burns or a blast injury.  Indeed, at his November 1969 military discharge medical examination, the appellant's head, neck, upper and lower extremities, feet, spine, musculoskeletal and neurologic systems were examined and determined to be normal.  The appellant's skin was also examined and determined to be normal, except for a scar on the knuckle of the appellant's right hand and a vaccination scar on his upper left arm. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), given the appellant's recent recollection to the effect that he sustained various injuries during combat.  Even accepting his lay accounts of the in-service injuries, however, the provisions of section 1154(b) would not result in an award of service connection.

Section 1154(b) only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (specifically addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In this case, even presuming pursuant to 1154(b) that the appellant sustained combat injuries during service, the Board finds that the record contains no indication that the reported in-service injuries resulted in chronic disability.  Again, no shoulder, back, neck, foot, hip, skin, head, or neurological disabilities were identified at the time of the appellant's November 1969 military discharge medical examination.  Rather, an examination affirmatively showed that no disability was present at service separation, thereby suggesting that any injury which the appellant claimed to have sustained in combat resolved without residual disability.  Moreover, the post-service record on appeal is entirely negative for clinical notations of shoulder, back, neck, foot, or hip injuries or disabilities, or of head, skin, or neurological injuries or disabilities for many years after service.  Indeed, when the appellant was examined at the time of his incarceration in December 1998, his head, neck, scalp, upper and lower extremities, skin, spine, musculoskeletal system, and neurologic systems were examined and determined to be normal.  Although the appellant was noted to have complaints of low back pain and multiple joint pain, the appellant dated his back and neck pain to a car accident in 1976, which would have been after service.  

Although the claimed disabilities did not manifest during active service or within the first post-service year, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In this case, however, the Board finds that the competent, credible, and probative evidence does not show that any current disability of the bilateral shoulders, back, neck, bilateral feet, and bilateral hips, or chemical burns over the body and pimples, a disability manifested by pain, pressure, burning, tenderness and aching in the head, to include as due to a traumatic brain injury, or neurological damage manifested by numbness in the toes, are causally related to the appellant's active service or any incident therein, including a combat-related injury or presumed exposure to Agent Orange.  Similarly, the record contains no indication that any claimed disability is causally related to or aggravated by any service-connected disability.  For example, the record contains no indication that the appellant's claimed numbness in the toes is a complication of diabetes mellitus, such as peripheral neuropathy.  Indeed, he has not been diagnosed with peripheral neuropathy.

In reaching its decision, the Board has carefully considered the appellant's recent contentions to the effect that he has experienced continuous symptoms since service, but finds such statements to be lacking in credibility.  As set forth above, the appellant's November 1969 military separation medical examination is negative for complaints or findings of disabilities of the bilateral shoulders, back, neck, bilateral feet, and bilateral hips, as well as chemical burns over the body and pimples, a disability manifested by pain, pressure, burning, tenderness and aching in the head, to include as due to a traumatic brain injury, and neurological damage manifested by numbness in the toes.  Moreover, at his December 1998 initial examination on his incarceration, the appellant expressly denied having or ever having had foot trouble, frequent or severe headaches, or skin disease.  Again, although he complained of low back and neck pain, he dated those symptoms to a 1975 car accident.  

In light of the conflicting evidence, the Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant regarding the onset of his claimed symptoms, which were made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  Given the contemporaneous clinical evidence, the Board finds that the appellant's recent assertions that he developed chronic symptoms in service which have been present since that time are lacking in credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  In making this determination, the Board notes that it is not relying solely on the lack of contemporaneous evidence, but rather that there was actually affirmative evidence showing that he did not have the disabilities in service or for many years thereafter.

Finally, the Board has considered the appellant's contentions to the effect that his claimed disabilities are the result of his exposure to Agent Orange.  Again, however, the record contains no indication of a link between any of the appellant's claimed disabilities and his presumed exposure to Agent Orange.  The Board has considered the February 2007 clinical record, which noted that the appellant complained of a healed scar on his chest secondary to Agent Orange, but finds that such a notation is merely a recitation of the history as related by the appellant and not a medical opinion.  Additionally, although the appellant is entitled to the legal presumption of herbicide exposure based on his service in the Republic of Vietnam during the Vietnam era, the enumerated diseases which are deemed to be associated with herbicide exposure do not include any of his currently claimed disabilities, to include a healed scar on the chest.  See 38 C.F.R. § 3.309(e) (2015).   Moreover, he has not provided any evidence of nexus between his claimed disorders and herbicide exposure in service, except for what appears to be his own speculation or conjecture.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).   Thus, the presumptive provisions do not avail the appellant with respect to any of the claims in this appeal.  

In summary, the Board finds that the most probative evidence shows that the claimed disorders did not manifest during active service or for many years thereafter.  Moreover, the evidence does not establish that the disorders are related to his military service, to include any injuries or herbicide exposure therein.  For these reasons, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Rating Based on Incarceration Status 

Under applicable legal criteria, any person who is entitled to VA compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, in an amount that exceeds 10 percent in the case of a veteran with a service-connected disability rated at 20 percent or more.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

The pertinent facts in this matter are not in dispute.  The appellant was incarcerated in December 1998 following his conviction of multiple felonies.  He has been sentenced to three consecutive life terms.  

In an August 2010 letter, the RO notified the appellant that, despite his then monthly entitlement amount of $376 (corresponding to a 30 percent disability rating for a single veteran with no dependents), the law required that he be paid at the monthly rate of $123 (corresponding to a 10 percent disability rating for a single veteran with no dependents) in light of his incarceration.  The RO advised the appellant that any dependents may be entitled to an apportionment and that his compensation may be resumed effective from the date of release from prison.  

The appellant has appealed the RO's reduction of his compensation based on his incarceration, advancing several arguments in support of his appeal.  

The appellant has argued that he was not afforded the necessary due process prior to the reduction in his compensation award.  See e.g. 38 C.F.R. § 3.105 (2016).  As the appellant was incarcerated for years prior to the effective date of his original award of VA benefits, however, the procedural protections pertaining to reductions are not for application here.  In this regard, the Board notes that the appellant was not in receipt of compensation benefits prior to August 2010 at which time he was first granted service connection for a disability effective from September 18, 2009, and concurrently notified that he could not be paid the full rate due to his incarceration.  He had been incarcerated for a felony since 1998.

The appellant has also argued that 38 U.S.C.A. § 5313, the statute limiting disability compensation for incarcerated veterans, is inapplicable to him in that its intention was to resolve disciplinary problems in prisons caused by incarcerated veterans having excess monies and by preventing other prisoners from stealing cash from Veterans.  He has claimed that he never had disciplinary problems nor does he use cash, as his penal institution operates a cashless system.  

The Board notes, however, that the plain language of section 5313 provides no exception for incarcerated veterans with no disciplinary problems, nor for veterans incarcerated in a penal institution which uses a "cashless system."  In any event, the Board's review of the legislative history of section 5313 indicates that, in 1980, when Congress addressed the issue of receipt by incarcerated veterans of VA benefit payments, the primary purpose of the legislation was to offset VA compensation benefits to incarcerated Veterans in recognition of the fact that their living expenses, to include room and board, were already being provided by prisons through the taxpayer.  As a result, Congress enacted Public Law No. 96-385 limiting the amount a veteran may receive while incarcerated to an amount equaling a 10 percent disability rating.  Pub. L. No. 96-385, § 504(a) (codified as amended at 38 U.S.C.A. § 5313).  Thus, the Board finds that the appellant's arguments regarding section's 5313's inapplicability do not provide a basis for granting his appeal.  

The appellant has also argued that 38 U.S.C.A. § 5313, the statute limiting disability compensation for incarcerated veterans, is unconstitutional in that it violates the Bill of Attainder Act, the Due Process Clause, the Equal Protection Clause, and "the constitutional law prohibiting retrospective laws to disadvantage persons of class of property."  

Congress has decreed that "'[t]he Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans."  38 U.S.C.A. § 511(a) (West 2014).  There are, however, limitations to that Congressional mandate.  Adjudication of the constitutionality of Congressional enactments has generally been found to be beyond the jurisdiction of administrative agencies.  Johnson v. Robison, 415 U.S. 361 (1974).  The United States Court of Appeals for Veterans Claims has also acknowledged that principle on a number of occasions.  See e.g. Saunders v. Brown, 4 Vet. App. 320 (1993) (it has generally been thought that the adjudication of the constitutionality of congressional enactments is beyond the jurisdiction of administrative agencies, including the Board); Giantcaterino v. Brown, 7 Vet. App. 555 (1995) (Board may express an opinion on a constitutional claim but it is not required to do so).  

In this case, there are no factual matters in dispute, and the applicable statue is clear and dispositive.  Neither 38 U.S.C.A. § 7104 (West 2014), which defines the jurisdiction of the Board, nor 38 U.S.C.A. § 5111(a) (West 2014), which defines the authority of the Secretary of VA, confers upon the Board jurisdiction to consider constitutional challenges to statutes enacted by Congress or implementing regulations promulgated by the Secretary.  Under these circumstances, the Board presumes the constitutionality of the statute in question.  Under the undisputed facts of this case, application of that statute results in a denial of the appellant's claim that reduction in the rate of payment of compensation during his incarceration was improper.  Therefore, the appeal must be denied.



ORDER

Entitlement to service connection for a bilateral shoulder disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a back disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a neck disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a bilateral foot disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a bilateral hip disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for chemical burns over the body and pimples, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for pain, pressure, burning, tenderness and aching in the head, to include as due to herbicide exposure and/or traumatic brain injury, is denied.

Entitlement to service connection for neurological damage manifested by numbness in the toes, to include as due to herbicide exposure, is denied.  

The reduction in the appellant's Department of Veterans Affairs disability compensation due to his incarceration is proper; the appeal is denied.  





REMAND

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2014, and in excess of 70 percent thereafter.  

In a June 2014 statement, the appellant claimed that his PTSD had worsened since his last VA examination in August 2010.  He also asserted that he should be provided a new VA medical examination to evaluate the current severity of his disability.  In light of the appellant's contentions and the Court's March 2016 memorandum decision, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


